DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 contains the limitations “a side surface connecting the one surface 11a and the other surface 11b and covering an entire circumference of the thermoelectric conversion material” and “a magnesium oxide layer formed on the side surface”, and “an aluminum concentrated layer having an Al concentration higher than an aluminum concentration in an inside of the magnesium silicide phase is formed between the magnesium oxide layer and the side surface” which do not have written description support in the instant specification.
First, there is no discussion of the shape of the thermoelectric conversion material in the instant specification and no support for the thermoelectric conversion material having a circumference and a single side surface covering an entire circumference of the thermoelectric conversion material. The Figures including Figures 1 and 2 are all showing cross-sections of the thermoelectric material and do not show the overall shape of the material.
Second, applicant asserts that Figure 2 is showing a 90° rotation of Figure 1 and thus provides support for the magnesium oxide layer and the aluminum concentrated layer formed on the side surface of the thermoelectric conversion material. However, there is no disclosure in the instant specification that this is the case and one having ordinary skill in the art would not have understood this relationship between Figures 1 and 2 based on the instant specification as filed. The instant specification does not provide written description support for the limitations “a magnesium oxide layer formed on the side surface”, and “an aluminum concentrated layer having an Al concentration higher than an aluminum concentration in an inside of the magnesium silicide phase is formed between the magnesium oxide layer and the side surface” as claimed.


	Claims 2-6 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the limitation “a one surface 11a and an other surface 11b facing each other; and a side surface connecting the one surface 11a and the other surface 11b and covering an entire circumference of the thermoelectric conversion material” which is unclear. First, the numbers in the claim are only provided for a few components and it is unclear why these components are numbered and the other components are not numbered. It is suggested that the numbers be removed from the claims for clarity. Second, it is unclear if the thermoelectric conversion material is required to have a rounded cross-section. The claims set forth a circumference, but do not set forth a required shape of the thermoelectric material. For the purpose of this Office Action, the limitation “covering an entire circumference of the thermoelectric conversion material” will not be further treated on the merits.  

Claims 2-6 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.

	Claim 5 contains the limitations “electrodes respectively joined to one surface and an other surface of the thermoelectric conversion material”. It is unclear is the “one surface” and “an other surface” are referring to the previously set forth “one surface” and “an other surface” set forth in claim 1. For the purpose of this Office Action, claim 5 will be treated as if it reads “electrodes respectively joined to the one surface and the other surface of the thermoelectric conversion material”.

	Claim 6 is rejected as being dependent on a rejected base claim and including all of the limitations thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tohei et al. (US 2013/0061901, listed on IDS filed 5/21/2021) in view of Lee et al. (WO 2018/110794 A1, see English machine translation provided for mapping). 

Regarding claim 1, Tohei discloses a thermoelectric conversion material made of a sintered body containing a magnesium silicide as a major component ([43]), the thermoelectric conversion material comprising:
a one surface and an other surface facing each other (Figure 2, see thermoelectric materials 21 and 22 with many surfaces); and 
a side surface connecting the one surface and the other surface (Figure 2, see thermoelectric materials 21 and 22 with many surfaces including side surfaces), wherein
the thermoelectric conversion material includes a magnesium silicide phase ([43]); and
	wherein an aluminum concentrated layer having an Al concentration higher than an aluminum concentration in an inside of the magnesium silicide phase is formed on a side surface of the magnesium silicide phase (intermediate aluminum layer, [18] and [69]), and
	the aluminum concentrated layer has a metallic aluminum phase made of aluminum or an aluminum alloy ([18] and [69]). 

	Tohei does not disclose a magnesium oxide layer formed on a side surface of the magnesium silicide phase, wherein the aluminum concentrated layer is formed between the magnesium oxide layer and the side surface of the magnesium silicide phase. 

	Lee discloses a thermoelectric material comprising a magnesium oxide layer (first oxide layer 210, [17] and [94]) as a protective layer for a thermoelectric silicide layer (100, [82]).

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a magnesium oxide layer formed on a side surface of the magnesium silicide phase, wherein the aluminum concentrated layer is formed between the magnesium oxide layer and the side surface of the magnesium silicide phase to the device of Tohei, as taught by Lee, because the magnesium oxide layer protects the magnesium silicide layer and allows the thermoelectric to operate more reliably at higher temperatures (Lee, [57]-[59]).

	It is noted that the limitation “side surface” is not limited to a particular surface of the thermoelectric conversion material. All the surfaces of the thermoelectric material read on “side” surfaces. Additionally, the term “formed on” does not require direct contact or a particular order of the layers. 

Regarding claim 2, modified Tohei discloses all of the claim limitations as set forth above. Tohei does not disclose that a thickness of the aluminum concentrated layer is within a range of 10 nm or more and 100 nm or less. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the thickness of the aluminum concentrated layer in the device of modified Tohei, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  

Regarding claim 4, modified Tohei discloses all of the claim limitations as set forth above. Tohei additionally discloses that the magnesium silicide phase is formed of a magnesium silicide containing, as a dopant, one or more selected from Li, Na, K, B, Ga, In, N, P, As, Sb, Bi, Ag, Cu, and Y ([43], thermoelectric material can have boron or gallium impurities). 

Regarding claim 5, modified Tohei discloses all of the claim limitations as set forth above. Tohei additionally discloses a thermoelectric conversion element in Figure 1 comprising: the thermoelectric conversion material as set forth above; and electrodes (10) respectively joined to the one surface and the other surface of the thermoelectric conversion material (Figures 1 and 2 and [41]-[42]).

Regarding claim 6, modified Tohei discloses all of the claim limitations as set forth above. Tohei additionally discloses a thermoelectric conversion module in Figure 1 comprising: the thermoelectric conversion element as set forth above; and terminals (103) respectively joined to the electrodes of the thermoelectric conversion element ([50]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tohei et al. (US 2013/0061901, listed on IDS filed 5/21/2021) in view of Lee et al. (WO 2018/110794 A1, see English machine translation provided for mapping), as applied to claim 1 above, in further view of Nicoloau (US 2003/0110892).

Regarding claim 3, modified Tohei discloses all of the claim limitations as set forth above. Tohei does not explicitly disclose that the magnesium silicide phase is formed of a non-doped magnesium silicide. 
Nicoloau discloses a thermoelectric conversion material comprising a non-doped magnesium silicide ([142] and [172]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a non-doped magnesium silicide in the device of Tohei, as taught by Nicoloau, since it was a known thermoelectric material in the art at the time the invention was filed and one having ordinary skill in the art has a reasonable expectation of success when doing so. 

Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive.
Applicant argues that Tohei in view of Lee does not disclose the limitations “a magnesium oxide layer formed on the side surface” and “an aluminum concentrated layer having an Al concentration higher than an aluminum concentration in an inside of the magnesium silicide phase is formed between the magnesium oxide layer and the side surface” as claimed.

Examiner respectfully disagrees. First, as discussed above in the 112 (a) rejection above, these limitations do not have written description support in the instant specification as filed. Second, the combination of Tohei and Lee render obvious the added claim limitations. As discussed in the rejection above, Tohei discloses that the thermoelectric conversion material comprises: a one surface and an other surface facing each other (Figure 2, see thermoelectric materials 21 and 22 with many surfaces); and a side surface connecting the one surface and the other surface (Figure 2, see thermoelectric materials 21 and 22 with many surfaces including side surfaces), wherein the thermoelectric conversion material includes a magnesium silicide phase ([43]); and wherein an aluminum concentrated layer having an Al concentration higher than an aluminum concentration in an inside of the magnesium silicide phase is formed on a side surface of the magnesium silicide phase (intermediate aluminum layer, [18] and [69]), and the aluminum concentrated layer has a metallic aluminum phase made of aluminum or an aluminum alloy ([18] and [69]). 
	Tohei does not disclose a magnesium oxide layer formed on a side surface of the magnesium silicide phase, wherein the aluminum concentrated layer is formed between the magnesium oxide layer and the side surface of the magnesium silicide phase. 
	Lee discloses a thermoelectric material comprising a magnesium oxide layer (first oxide layer 210, [17] and [94]) as a protective layer for a thermoelectric silicide layer (100, [82]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a magnesium oxide layer formed on a side surface of the magnesium silicide phase, wherein the aluminum concentrated layer is formed between the magnesium oxide layer and the side surface of the magnesium silicide phase to the device of Tohei, as taught by Lee, because the magnesium oxide layer protects the magnesium silicide layer and allows the thermoelectric to operate more reliably at higher temperatures (Lee, [57]-[59]).
	It is noted that the limitation “side surface” is not limited to a particular surface of the thermoelectric conversion material. All the surfaces of the thermoelectric material read on “side” surfaces. Additionally, the term “formed on” does not require direct contact or a particular order of the layers. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726